No. 99-20221
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20221
                         Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALDEMAR ANGUILO-GONZALEZ, also known as Carlos Ramon Fernandez,
also known as Chile, also known as Aldomar Angulo-Gonzalez,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-98-CR-398-ALL
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Represented by retained counsel, Aldomar Anguilo-Gonzalez

pleaded guilty to possession of a firearm by an illegal alien and

possession of cocaine with intent to distribute and he was

sentenced to the lowest sentence recommended under the Sentencing

Guidelines.    The Federal Public Defender, Anguilo-Gonzalez’s

counsel on appeal, argues that his conviction and sentence must

be vacated because the district court violated FED. R. CRIM.

P. 11(c)(3) by failing to advise Anguilo-Gonzalez that he had a

right to appointed counsel at trial if he could not afford a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-20221
                                  -2-

retained attorney.    Counsel does not otherwise challenge the

validity of Anguilo-Gonzalez’s conviction and sentence.

     Our review of the record convinces us that the district

court’s omission was not material to Anguilo-Gonzalez’s decision

to plead guilty.     United States v. Johnson, 1 F.3d 296, 298 (5th

Cir. 1993) (en banc); see United States v. Caston, 615 F.2d 1111,

1115 (5th Cir. 1980).    Vacating and remanding for a trial or a

new guilty plea would be an exercise in futility which could

easily result in a harsher sentence.    Thus, the appeal is

frivolous and is dismissed.     See United States v. Burleson, 22
F.3d 93, 95 (5th Cir. 1994); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.